The following order has been entered on the motion filed on the 11th day of March 2005 to join American Farm Bureau Federation, Florida Farm Bureau Federation, Georgia Farm Bureau Federation, Kentucky Farm Bureau Federation, Maryland Farm Bureau, Inc., Missouri Farm Bureau Federation, Ohio Farm Bureau Federation, South Carolina Farm Bureau Federation and Virginia Farm Bureau Federation in the Amicus Curiae Brief of N.C. Farm Bureau Federation:"Motion Allowed by order of the Court in conference this the 14th day of March 2005."